DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 09/17/2021.  In virtue of this filing, claims 1-11 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 09/17/2021 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-11 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Garcia (U.S. Patent No.: 9,479,212) teaches a mobile phone radiator, comprising a protective cover, wherein an accommodating groove is formed in the top of the inner wall of the protective cover.
Yuan (U.S. Pub. No.: 2015/0036291) teaches a cooling system for mobile phone, comprising a protective cover, wherein an accommodating groove is formed in the top of the inner wall of the protective cover.
Dotson (U.S. Patent No.: 8,089,753) teaches a mobile phone radiator, comprising a protective cover, wherein an accommodating groove is formed in the top of the inner wall of the protective cover.
 However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a split mobile phone radiator comprises a refrigeration module is separably arranged on the top surface, far away from the accommodating groove, of the protective cover; the refrigeration module comprises a semiconductor refrigeration mechanism, a radiating mechanism used for cooling the semiconductor refrigeration mechanism, and a rear cover wrapping around the semiconductor refrigeration mechanism and the radiating mechanism; and a heat conducting silica gel sheet is arranged on one side, close to the protective cover, of the rear cover, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649